Exhibit 10.3

 

BOWX ACQUISITION CORP.

2400 Sand Hill Rd., Suite 200

Menlo Park, CA 94025

 

August 4, 2020

 

Bow Capital Management LLC

3307 Hillview Avenue

Palo Alto, CA 94304

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the Registration Statement on Form S-1 (File No.
333-239941) (the “Registration Statement”) for the initial public offering (the
“IPO”) of the securities of BowX Acquisition Corp. (the “Company”) and
continuing until the earlier of (i) the consummation by the Company of an
initial business combination and (ii) the Company’s liquidation of the trust
account established in connection with the IPO (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”), Bow Capital Management LLC shall make available to the
Company certain office space and administrative services as may be required by
the Company from time to time, situated at 2400 Sand Hill Rd., Suite 200, Menlo
Park, CA 94025 (or any successor location) at no cost to the Company. Bow
Capital Management LLC hereby agrees that it does not have any right, title,
interest or claim of any kind in or to any monies that may be set aside in the
trust account (the “Trust Account”) to be established upon the consummation of
the IPO (the “Claim”) and hereby irrevocably waives any Claim it presently has
or may have in the future as a result of, or arising out of, any negotiations,
contracts or agreements with the Company and will not seek recourse against the
Trust Account for any reason whatsoever.

 

This letter shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this letter is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this letter.

 

This letter may be executed simultaneously in two or more counterparts, none of
which need contain the signatures of more than one party, but all such
counterparts taken together shall constitute one and the same agreement.

 

This letter shall be deemed to be a contract made under the laws of the State of
New York and for all purposes shall be construed in accordance with the State of
New York.

 

This letter may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by all parties hereto.

 

[Signature Page Follows]

 

 

 

 

  Very truly yours,       BOWX ACQUISITION CORP.       By: /s/ Vivek Ranadive  
  Name:  Vivek Ranadive     Title: Chairman and Co-Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:       Bow CAPITAL MANAGEMENT LLC       By: /s/ Vivek
Ranadive     Name:   Vivek Ranadive     Title: Managing Member  

 

[Signature Page to Administrative Services Agreement]

 

 

 



 

 